Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata (20090009069), in view of Adachi (20040113550).


    PNG
    media_image1.png
    527
    496
    media_image1.png
    Greyscale

Regarding claims 1 and 13, Takata teaches an display unit comprising: 
a plurality of pixels (par. 5 and 25) each having a first electrode (fig. 1: 300), an organic layer (fig. 1: 310), and a second electrode (fig. 1: 320) in this order, the organic layer and the second electrode being provided on the first electrode, the organic layer including a light-emitting layer (par. 64); 
a bank layer and/or partition wall (fig. 1: 330 and/or 350) on the pixels; and
an auxiliary electrode (fig. 1: 340; called auxiliary wiring) that is provided on the bank layer and/or partition wall (see fig. 1 above) and is projected from an upper end of the bank layer and/or partition wall surface (as seen in fig. 1, 340 projects from 330; further, 340 projects from an upper surface of 350 [please note 340 is on 350 and thus projects from all portion of 350]), the auxiliary electrode having a portion which is exposed from the organic layer, the exposed portion being covered with the second electrode (as seen in the figure above, it can be seen that 340 has a top surface, near 350, which is not covered by 310 but is covered by 320). 
Takata does not teach:
the bank being reflective and thus having a light-reflecting surface
Adachi teaches an LED wherein the bank 500 which can composed of an inorganic material (Takata teaches this in par. 48) such as SiN and SiO2 (par. 71; Takata teaches this layer being composed of SiO2) which Is known to have reflective properties.  Further, 350 can be composed of inorganic insulators (of which SiO2 and SiN are) and various metals which are reflective (par. 50).  These reflective structures help guide light, allow for more efficient light emitting devices.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).  
Regarding claims 2, Takata teaches an display unit according to claim 1, wherein the reflector layer has a plurality of recesses each having the light-reflecting surface, the plurality of recesses facing the respective pixels, the auxiliary electrode has a plurality of apertures that face the respective recesses, and an aperture shape of each of the apertures in the auxiliary electrode is smaller than a shape of each of the recesses on upper end side in a plan view (please see fig.1 above). 

 Regarding claims 4, Takata teaches an display unit according to claim 3, wherein the aperture shape of each of the apertures is smaller than the shape of each of the recesses (please see figure above). 
Regarding claims 5, Takata teaches an display unit according to claim 1, further comprising another organic layer that is provided on the auxiliary electrode and contains a material same as a material of the organic layer (see figure above which shows 310 atop 330 and 350). 
Regarding claim 6, Takata teaches an display unit according to claim 1, wherein the reflector layer contains silicon oxide (SiO.sub.x), magnesium fluoride (MgF.sub.2), lithium fluoride (LiF), a polyimide resin, an acrylic resin, a fluorine resin, a silicone resin, a fluorine-based polymer, or a silicon-based polymer (see rejection for claim 1 above). 
Regarding claims 7, Takata teaches an display unit according to claim 1, wherein the auxiliary electrode contains one or more of titanium (Ti), molybdenum (Mo), copper (Cu), and aluminum (Al) (par. 49). 
Regarding claim 9, Takata teaches an display unit according to claim 1, wherein the light-emitting layer included in the organic layer comprises a single light-emitting layer or a plurality of stacked light-emitting layers (par. 64). 

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takata as applied to claim 1 above, and further in view of Takata.
Regarding claim 9, Takata teaches an display unit according to claim 1.
Takata teaches that auxiliary wiring 340 can be formed of another metal film (other than Al), an aluminum film with additives, or another metal film with additives nut fails to teach:
the auxiliary electrode contains one or more of indium-tin oxide (ITO), titanium oxide (TiO), indium-zinc oxide (IZO), indium-gallium-zinc oxide (IGZO), zinc oxide (ZnO), aluminum-added zinc oxide (AZO), fluorine (F)-added zinc oxide (ZnO:F), fluorine-added tin oxide (FTO), and fluorine-added silicon oxide (SiO.sub.2:F)
	Takata teaches that the cathode composed of ITO, IZO or other transparent or semi-transparent materials (par. 72).  Par. 70 teaches the cathode and auxiliary wiring  are electrically connected. Using the same material would allow for the enhanced electrical conductivity of ITO. 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).  


Allowable Subject Matter
Claims 10-12 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CALEB E HENRY/Primary Examiner, Art Unit 2894